[exhibit101mannatechinc20001.jpg]
Exhibit 10.1 MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20002.jpg]
TABLE OF CONTENTS Page 1.
Purpose................................................................................................................................1
2. Definitions
...........................................................................................................................1
3. Administration
...................................................................................................................7
4. Shares Subject to the Plan
.................................................................................................9
5. Eligibility
...........................................................................................................................10
6. Stock Options
...................................................................................................................
11 7. Restricted Awards
............................................................................................................14
8. [Performance Awards
......................................................................................................16
9. Stock Appreciation Rights
...............................................................................................19
10. Treatment of Awards on Termination of Continuous Service
......................................21 11. Covenants of the Company
.............................................................................................22
12. Company Use of Proceeds from Shares
.........................................................................22 13.
Adjustments for Changes in Stock
.................................................................................22
14. Shareholder Approval
......................................................................................................23
15. Amendment of the Plan and Awards
..............................................................................23
16. General Provisions
...........................................................................................................24
17. Market Standoff
...............................................................................................................29
18. Effective Date and Term of Plan
.....................................................................................30
19. Choice of Law
...................................................................................................................30
20. Limitation on Liability
....................................................................................................30
21. Execution
..........................................................................................................................30



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20003.jpg]
MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN 1. Purpose. The purpose of the
Mannatech, Incorporated 2017 Stock Incentive Plan is to promote the success and
enhance the value of the Company and its Affiliates by linking the personal
interests of Employees, Directors and Consultants of the Company and its
Affiliates to those of Company shareholders and by providing such individuals
with an incentive for outstanding performance. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract and
retain the services of the types of Employees, Directors and Consultants who
will contribute to the Company’s long range success. The Plan is intended to be
an “employee benefit plan” as such term is defined under Rule 405 of the
Securities Act. 2. Definitions. (a) “Administrator” means the Board or the
Committee appointed by the Board in accordance with Section 3(e). (b)
“Affiliate” means any parent or direct or indirect subsidiary of the Company,
whether now or hereafter existing. (c) “Award” means any Option, Restricted
Award, Performance Award or SAR granted under the Plan. (d) “Award Agreement”
means a written agreement between the Company and a Participant evidencing the
terms and conditions of an individual Award. Each Award Agreement will be
subject to the terms and conditions of the Plan and need not be identical. (e)
“Board” means the Board of Directors of the Company. (f) “Cause”1 means (i) with
respect to any Participant who is a party to a Service Agreement which provides
for a definition of Cause, as defined therein; and (ii) with respect to any
other Participant, (1) the commission of, or plea of guilty or no contest to, a
felony or a crime involving moral turpitude or the commission of any other act
involving willful malfeasance or material fiduciary breach with respect to the
Company or an Affiliate, (2) conduct tending to bring the Company into
substantial public disgrace, or disrepute, (3) gross negligence or willful
misconduct with respect to the Company or an Affiliate or (4) material violation
of state or federal securities laws. The Administrator, in its absolute
discretion, will determine the effect of all matters and questions relating to
whether a Participant has been discharged for Cause. (g) “Change in Control”
means, unless an applicable Award Agreement or Service Agreement states
otherwise or contains a different definition, the first to occur of the
following events: 1 Please confirm – this is the same definition as in the 2008
Plan.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20004.jpg]
(i) The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation) to any Person, in one or a series
of related transactions occurring within a 12-month period, of assets of the
Company having a total gross fair market value of 40% or more of the total gross
fair market value of all of the Company’s assets immediately before such
transaction or series of transactions; (ii) The following individuals cease for
any reason to constitute a majority of the number of Directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of Directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any Person other than the Board)
whose appointment or election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which that individual is named as a nominee
for Director without objection to the nomination) who either were Directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; (iii) The approval by the Company’s
shareholders of a plan of complete liquidation or dissolution of the Company.
(iv) Any Person (other than (1) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Affiliate or (2) any Person
that is beneficially owned by the shareholders of the Company in substantially
the same proportion as their beneficial ownership of Company securities
immediately before the acquisition) acquires “beneficial ownership” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities, or in the case of a merger or consolidation in
which the Surviving Entity becomes a subsidiary of another entity, the then
outstanding securities of such parent entity; or Notwithstanding the foregoing,
a transaction will not be a Change in Control if (1) its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the Persons who held
the Company’s securities immediately before the transaction; (2) it constitutes
a public offering that results in any security of the Company being listed (or
approved for listing), or designated (or approved for designation) as a
security, on any Established Securities Market; (3) it results solely from a
change in ownership of an existing shareholder. (h) “Change in Control Value”
means, (i) in the event of a Change in Control described in Section 2(g)(ii) or
(iii), the Fair Market Value; and (ii) in the event of any other Change in
Control or other transaction described under Section 13(c), the price per Share
paid or payable to the Company’s shareholders in such transaction. (i) “Code”
means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20005.jpg]
(j) “Committee” means a committee of one or more members of the Board appointed
by the Board to administer the Plan in accordance with Section 3(e). (k) “Common
Stock” means the Company’s common stock, par value $0.0001 per Share. (l)
“Company” means Mannatech, Incorporated, a Texas corporation. (m) “Consultant”
means any natural person who provides bona fide consulting or advisory services
to the Company or an Affiliate under a written agreement, which services are not
in connection with the offer or sale of securities in a capital raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities. (n) “Continuous Service” means the uninterrupted
service of a Participant with the Company or an Affiliate as an Employee,
Director or Consultant. A Participant’s Continuous Service will not be deemed
interrupted or terminated merely because of a change in the capacity in which
the Participant renders service, such as a change in status from Employee to
Consultant or Director, or a change in the entity for which the Participant
renders service, such as from the Company to an Affiliate, so long as there is
no interruption or termination of the Participant’s service. The Administrator
or its delegate, in its sole discretion, may determine whether Continuous
Service will be considered interrupted in the case of any approved leave of
absence, including sick leave, military leave or any other personal or family
leave of absence. (o) “Covered Employee” means a “covered employee” as defined
in Code Section 162(m)(3), as modified by regulations and interpretive guidance
issued thereunder. (a) “Date of Grant” means the first date on which all
necessary corporate action has been taken by the Administrator to approve the
grant of an Award to a Participant as provided under the Plan, provided the key
terms and conditions of the Award are communicated to the Participant within a
reasonable period thereafter; or such later date as is designated by the
Administrator and specified in the Award Agreement. In any situation where the
terms of the Award are subject to negotiation with the Participant, the Date of
Grant will not be earlier than the date the key terms and conditions of the
Award are communicated to the Participant. (b) “Detrimental Activity” means any
of the following: (i) disclosure of the Company’s confidential information to
any Person outside the Company, without prior written authorization from the
Company or in conflict with the interests of the Company, whether the
confidential information was acquired or disclosed by the Participant during or
after service to the Company; (ii) failure or refusal to disclose promptly or
assign to the Company all right, title, and interest in any invention, work
product or idea, patentable or not, made or conceived by the Participant during
service with the Company, relating in any manner to the interests of the Company
or, the failure or refusal to do anything reasonably necessary to enable the
Company to secure a patent where appropriate in the United States and in other
countries; (iii) activity that is discovered to be grounds for or results in
termination of the Participant’s Continuous Service for Cause; (iv) violation or
breach of a non-disclosure, confidentiality, intellectual property, privacy,
exclusivity or other restrictive covenant in any, Award Agreement, Service
Agreement or other agreement between the Participant and the Company; (v) any
direct or indirect attempt to induce



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20006.jpg]
any Employee of the Company to be employed or perform services or acts in
conflict with the interests of the Company; (vi) any direct or indirect attempt,
in conflict with the interests of the Company, to solicit the trade or business
of any current or prospective customer, client, supplier or partner of the
Company; (vii) the conviction of, or guilty plea entered by, the Participant for
any felony or a crime involving moral turpitude whether or not connected with
the Company; or (viii) the commission of any other act involving willful
malfeasance or material fiduciary breach with respect to the Company. All
references to “the Company” in this definition refer to the Company and any
Affiliate. (c) “Director” means a member of the Board. (d) “Disability” means
(i) with respect to any Participant who is a party to a Service Agreement that
provides for a definition of Disability, as defined therein; and (ii) with
respect to any other Participant, the Participant’s inability to substantially
perform his or her duties to the Company or any Affiliate by reason of a
medically determinable physical or mental impairment that is expected to last
for a period of six months or longer or to result in death. Notwithstanding the
foregoing, for purposes of determining the term of an Incentive Stock Option
under Section 10(b)(iii), “Disability” means permanent and total disability as
defined in Code Section 22(e)(3). The Administrator will determine whether an
individual is Disabled under procedures established by the Administrator. Other
than for determinations of Disability for purposes of the term of an Incentive
Stock Option under Section 10(b)(iii), the Administrator may rely on any
determination that a Participant is disabled for purposes of benefits under any
long-term disability plan maintained by the Company or any Affiliate in which a
Participant participates. (e) “Effective Date” means [___________], 2017, the
date of the approval of the Plan by the Company’s shareholders. (f) “Eligible
Director” means a person who is both a “non-employee director” as defined in
Rule 16b-3(b)(3) under the Exchange Act and an “outside director” as defined in
Treasury Regulation section 1.162-27(e)(3). (g) “Employee” means a common law or
statutory employee of the Company or an Affiliate. Mere service as a Director or
payment of a Director’s fee by the Company or an Affiliate is not sufficient by
itself to constitute being an Employee. (h) “Established Securities Market”
means a national securities exchange that is registered under Section 6 of the
Exchange Act, a foreign national securities exchange that is officially
recognized, sanctioned or supervised by governmental authority or any over-the-
counter market that is reflected by the existence of an interdealer quotation
system. (i) “Exchange Act” means the Securities Exchange Act of 1934, as
amended. (j) “Exercise Price” means the price per Share at which the holder of
an Option may buy an underlying Share on exercise of the Option. (k) “Fair
Market Value” means, as of the date of any valuation event, the value per Share
determined using a presumptively reasonable valuation method under Treasury
Regulation section 1.409A-1(b)(5)(iv), as follows:



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20007.jpg]
(i) On any date on which the Common Stock is readily tradable on an Established
Securities Market, if the Common Stock is admitted to trading on an exchange or
market for which closing prices are reported on any date, Fair Market Value may
be determined based on (1) the last sale before or the first sale after the Date
of Grant of an Award or any other valuation event; (2) the closing price on the
last trading day before the Date of Grant of an Award or any other valuation
event; (3) the closing price on the Date of Grant or any other valuation event;
or (4) an average selling price during a specified period that is within 30 days
before or 30 days after the Date of Grant of an Award, on condition that the
commitment to grant an Award based on an average selling price during a
specified period must be irrevocable before the beginning of the specified
period, and the valuation method must be used consistently for grants of Awards
under the Plan and substantially similar programs. (ii) If the Common Stock is
readily tradable on an Established Securities Market but closing prices are not
reported, Fair Market Value may be determined based on (1) the average of the
highest bid and lowest asked prices of the Common Stock reported on the last
trading day before the Date of Grant of an Award or any other valuation event or
on the Date of Grant of an Award or any other valuation event; or (2) an average
of the highest bid and lowest asked prices during a specified period that is
within 30 days before or 30 days after the Date of Grant of an Award, on
condition that the commitment to grant an Award based on an average selling
price during a specified period must be irrevocable before the beginning of the
specified period, and the valuation method must be used consistently for grants
of Awards under the same and substantially similar programs. (iii) At any time
the Common Stock is not readily tradable on an Established Securities Market,
the Administrator will determine the Fair Market Value through the reasonable
application of a reasonable valuation method based on the facts and
circumstances as of the valuation date, including, at the election of the
Administrator, by an independent appraisal that meets the requirements of Code
Section 401(a)(28)(C) and the regulations issued thereunder as of a date that is
no more than 12 months before the relevant transaction to which the valuation is
applied (for example, an Option’s Date of Grant), and that determination will be
conclusive and binding on all Persons. (l) “Incentive Stock Option” means an
Option intended to qualify as an incentive stock option under Section 422 of the
Code and the regulations issued thereunder. (m) “Nonqualified Stock Option”
means an Option not intended to qualify as an Incentive Stock Option. (n)
“Officer” means an individual who is an officer of the Company as defined in
Rule 16a-1(f) under the Exchange Act. (o) “Option” means an Incentive Stock
Option or a Nonqualified Stock Option granted under the Plan. (p) “Participant”
means an individual to whom an Award is granted under the Plan or, if
applicable, such other Person who holds an outstanding Award. (q) “Performance
Award” means an Award granted under Section 8.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20008.jpg]
(r) “Performance Stock” means Restricted Stock granted under a Performance
Award. (s) “Performance Stock Unit” means a Restricted Stock Unit granted under
a Performance Award. (t) “Permitted Transferee” means a Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in- law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing the Participant’s household (other than a
tenant or employee), a trust in which these individuals (or the Participant)
have more than 50% of the beneficial interest, a foundation in which these
individuals (or the Participant) control the management of assets, any other
entity in which these individuals (or the Participant) own more than 50% of the
voting interests, or such other transferee as may be permitted by the
Administrator in its sole discretion. (u) “Person” means an individual,
partnership, limited liability company, corporation, association, joint stock
company, trust, joint venture, labor organization, unincorporated organization,
governmental entity or political subdivision thereof or any other entity, and
includes a syndicate or group as those terms are used in Section 13(d)(3) or
14(d)(2) of the Exchange Act. (v) “Plan” means this Mannatech, Incorporated 2017
Stock Incentive Plan, as amended from time to time. (w) “Restricted Award” means
an Award of Restricted Stock or Restricted Stock Units granted under Section 7.
(x) “Restricted Period” has the meaning set forth in Section 7. (y) “Restricted
Stock” means Shares granted under an Award that are subject to certain
restrictions and risk of forfeiture. (z) “Restricted Stock Unit” means a
hypothetical unit granted under an Award evidencing the right to receive one
Share or an equivalent value in cash equal to the Fair Market Value (as
determined by the Administrator) in the future, which right is subject to
certain restrictions and risk of forfeiture. (aa) “SAR” or “Stock Appreciation
Right” means the right under an Award to receive an amount equal to the
difference between the Fair Market Value as of the date of exercise and the
Strike Price, multiplied by the number of Shares for which the Award is
exercised, all as determined under Section 9. (bb) “Securities Act” means the
Securities Act of 1933, as amended. (cc) “Service Agreement” means a written
employment agreement, consulting or other service agreement or an employment
policy manual, the terms of which have been approved by



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20009.jpg]
the Administrator, applicable to a Participant’s employment or service with the
Company or an Affiliate. (dd) “Share” means one share of Common Stock. (ee)
“Strike Price” means the base value per Share of a SAR, as determined by the
Administrator and as set forth in the Award Agreement. (ff) “Surviving Entity”
means the Company, if immediately following any merger, consolidation or similar
transaction, the holders of outstanding voting securities of the Company
immediately before the merger or consolidation own equity securities possessing
more than 50% of the voting power of the entity existing following the merger,
consolidation or similar transaction. In all other cases, the other entity to
the transaction and not the Company will be the Surviving Entity. In making the
determination of ownership by the shareholders of an entity immediately after
the merger, consolidation or similar transaction, equity securities that the
shareholders owned immediately before the merger, consolidation or similar
transaction as shareholders of another party to the transaction will be
disregarded. Further, outstanding voting securities of an entity will be
calculated by assuming the conversion of all equity securities convertible
(immediately or at some future time whether or not contingent on the
satisfaction of performance goals) into securities entitled to vote. 3.
Administration. (a) Administration by Board. The Board will administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 3(e). (b) Authority of Administrator. The Administrator will have the
power and authority to select Participants and grant Awards under the terms of
the Plan. (c) Specific Authority. In particular, the Administrator will have the
authority to (i) construe and interpret the Plan and apply its provisions; (ii)
promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan; (iii) authorize any Person to execute, on behalf of
the Company, any instrument required to carry out the purposes of the Plan; (iv)
delegate its authority to one or more Officers of the Company with respect to
Awards that do not involve any individual who is subject to Section 16 of the
Exchange Act or who is a Covered Employee or is reasonably anticipated to become
a Covered Employee during the term of an Award, which delegation will be by a
resolution that specifies the total number of Shares that may be subject to
Awards by the Officer and the Officer may not make an Award to himself or
herself; (v) determine when Awards are to be granted under the Plan; (vi)
select, subject to the limitations set forth in the Plan, those Participants to
whom Awards will be granted; (vii) determine the number of Shares to be made
subject to each Award; (viii) determine whether each Option is to be an
Incentive Stock Option or a Nonqualified Stock Option; (ix) prescribe the terms
and conditions of each Award, including, without limitation, the Strike Price or
Exercise Price and medium of payment, vesting provisions (provided that no Award
will be granted with a vesting provision that permits any portion of the Award
to vest sooner than 12 months after the



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20010.jpg]
Date of Grant)2, and to specify the provisions of the Award Agreement relating
to the grant or sale; (x) subject to the restrictions applicable under Sections
8(c) and 15, amend any outstanding Awards, including for the purpose of
modifying the purchase price, Exercise Price or Strike Price or the term of any
outstanding Award; (xi) determine the duration and purpose of leaves of absences
that may be granted to a Participant without constituting termination of their
Continuous Service for purposes of the Plan, which periods will be no shorter
than the periods generally applicable to Employees under the Company’s
employment policies or as required under applicable law; (xii) make decisions
with respect to outstanding Awards that may become necessary on a Change in
Control or an event that triggers capital adjustments; and (xiii) exercise
discretion to make any and all other determinations that it may determine to be
necessary or advisable for administration of the Plan. (d) Decisions Final. All
decisions made by the Administrator under the provisions of the Plan will be
final and binding on the Company and the Participants, unless a decision is
determined by a court having jurisdiction to be arbitrary and capricious. (e)
Committee. (i) In General. The Board may delegate administration of the Plan to
a Committee or Committees of one or more members of the Board, and the term
“Committee” applies to any Person or Persons to whom that authority has been
delegated. If administration is delegated to a Committee, the Committee will
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in the Plan to the Administrator will thereafter be to the Committee
or subcommittee), subject, however, to such resolutions, consistent with the
provisions of the Plan, as the Board may adopt. The Board may abolish the
Committee at any time and re-vest in the Board the administration of the Plan.
The members of the Committee will be appointed by and serve at the pleasure of
the Board. The Board may increase or decrease the size of the Committee, add
additional members to, remove members (with or without Cause) from, appoint new
members in substitution therefor, and fill vacancies, however caused, in the
Committee. The Committee shall act by a vote of the majority of its members or,
in the case of a Committee comprised of only two members, the unanimous consent
of its members, whether present or not, or by the written consent of the
majority of its members and shall keep minutes of all of its meetings. Subject
to the limitations prescribed by the Plan and the Board, the Committee shall
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable. (ii) Committee Composition when
Registration is Required. Whenever any class of the Company’s common equity
securities is required to be registered under Section 12 of the Exchange Act, in
the discretion of the Board, a Committee may consist solely of two or more
Eligible Directors. The Board has sole discretion to determine whether it
intends to comply with the exemption requirements of either Rule 16b-3 under the
Exchange Act or Code Section 162(m). However, if the Board intends to satisfy
such exemption requirements, with respect to Awards to any Participant who is a
Covered Employee or is reasonably anticipated to become a 2 A minimum 12-month
vesting period is a factor on the ISS scorecard.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20011.jpg]
Covered Employee during the term of the Award, or to any Officer or Director,
the Committee will at all times consist solely of two or more Eligible
Directors. Within the scope of that authority, the Board or the Committee may
(1) delegate to a committee of one or more members of the Board who are not
“outside directors” within the meaning of Code Section 162(m) the authority to
grant Awards to eligible individuals who are not Covered Employees and not
expected to be Covered Employees at the time of recognition of income resulting
from the Award or with respect to whom the Company does not wish to comply with
Code Section 162(m), or (2) delegate to a committee of one or more members of
the Board who are not “non- employee directors” within the meaning of Rule 16b-3
under the Exchange Act the authority to grant Awards to eligible individuals who
are not Officers, Directors, “beneficial owners” (as defined in Rule 16a-1(a)(1)
under the Exchange Act) of more than 10% of any class of equity securities of
the Company registered under Section 12 of the Exchange Act or otherwise subject
to Section 16 of the Exchange Act. Nothing in this Section 3(e) is intended to
create an inference that an Award granted other than by a committee of the Board
consisting at all times solely of two or more Eligible Directors is not validly
granted under the Plan. (f) Indemnification. In addition to such other rights of
indemnification as they may have as Directors or members of the Committee, and
to the extent allowed by applicable law, the Company will indemnify the
Administrator against the reasonable expenses, including attorney’s fees,
actually incurred in connection with any action, suit or proceeding or in
connection with any appeal thereof, to which the Administrator may be party by
reason of any action taken or failure to act under or in connection with the
Plan or any Award granted under the Plan, and against all amounts paid by the
Administrator in settlement thereof (subject, however, to the Company’s approval
of the settlement, which approval the Company will not unreasonably withhold) or
paid by the Administrator in satisfaction of a judgment in any such action, suit
or proceeding, except in relation to matters as to which it is adjudged in the
action, suit or proceeding that the Administrator did not act in good faith and
in a manner that the Person reasonably believed to be in the best interests of
the Company, and in the case of a criminal proceeding, had no reason to believe
that the conduct complained of was lawful. Notwithstanding the foregoing, it is
a condition precedent to the Company’s obligations in this Section 3(f) that
within 60 days after institution of any such action, suit or proceeding, the
Administrator or Committee member offer the Company in writing the opportunity
at its own expense to handle and defend the action, suit or proceeding. 4.
Shares Subject to the Plan. (a) Share Reserve. Subject to adjustment under
Section 13(a), the maximum aggregate number of Shares that may be issued on
exercise of all Awards under the Plan is [400,000]3 Shares, all of which may be
used for any Awards. Any Shares underlying Option or SAR Awards will be counted
against this limit as one Share for every one Share granted. Any 3 TBD. Note
that rolling over unused shares from a prior plan is a negative factor on the
ISS scorecard.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20012.jpg]
Shares underlying Restricted Awards or Performance Awards will be counted
against this limit as [__]4 Shares for every one Share granted. (b) Return of
Shares to the Share Reserve. If any Option or SAR5 for any reason is forfeited,
cancelled, expires or otherwise terminates, in whole or in part, the unexercised
Shares left under the Option or SAR will revert to and again become available
for issuance under the Plan. Notwithstanding anything in the Plan to the
contrary, Shares used to pay the required Exercise Price or tax obligations or
Shares not issued in connection with settlement of an Option or SAR or that are
used or withheld to satisfy tax obligations of the Participant, will not be
available again for other Awards under the Plan. Awards or portions thereof that
are settled in cash and not in Shares will be counted against the foregoing
maximum Share limitations. Notwithstanding anything in this Section 4 to the
contrary and subject to adjustment under Section 13(a), the maximum number of
Shares that may be issued on the exercise of Incentive Stock Options will equal
the aggregate number of Shares stated in Section 4(a) plus, to the extent
permitted under Section 422 of the Code and the Treasury regulations thereunder,
any Shares that become available for issuance under the Plan under this Section
4(b). (c) Source of Shares. Shares issued under an Award may consist of
authorized and unissued Shares, Shares held by the Company as treasury shares or
Shares purchased on the open market, and may be subject to restrictions deemed
appropriate by the Administrator. 5. Eligibility. (a) For Awards other than
Options and SARs. Restricted Awards and Performance Awards may be granted to any
Employee, Director or Consultant of the Company or any Affiliate. (b) For
Nonqualified Stock Options and SARs. Nonqualified Stock Options and SARs may be
granted to any Employee, Director or Consultant of the Company or of a direct or
indirect majority-owned subsidiary of the Company with respect to which the
Company, on the Date of Grant, is an “eligible issuer” under Treasury Regulation
section 1.409A- 1(b)(5)(iii)(E)(1). (c) For Incentive Stock Options. Incentive
Stock Options may be granted only to an Employee of the Company or a corporation
that, on the Date of Grant, is a “parent corporation” or “subsidiary
corporation” of the Company, as those terms are defined in Code Sections 424(e)
and 424(f), respectively. (d) Code Section 162(m) Limitation. Subject to
capitalization adjustment under Section 13(a), no individual Employee may be
granted Options, SARs or Performance Awards 4 TBD. Flexible share-counting
(counting “full value awards” more heavily than options and SARs) is a favorable
factor on the ISS scorecard. 5 Recycling of full value awards is a negative
factor on the ISS scorecard.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20013.jpg]
covering, individually or in combination, more than [50,000]6 Shares in the
aggregate during any fiscal year. (e) Director Awards. (i) If the Board or the
compensation committee of the Board separately has adopted or in the future
adopts a compensation policy covering some or all non-employee Directors that
provides for a predetermined formula grant that specifies the type of Award, the
timing of the Date of Grant and the number of Shares to be awarded under the
terms of the Plan, that formula grant will be incorporated herein by reference
and will be administered as if provided under the terms of the Plan without any
requirement that the Administrator separately take action to determine the terms
of those Awards. (ii) Subject to capitalization adjustment under Section 13(a),
the aggregate dollar value of Awards (calculated as the Date of Grant fair value
of such Awards for financial reporting purposes) and cash compensation granted
under this Plan or otherwise during any calendar year to any non-employee
Director shall not exceed $[______]7, rounded up to the nearest full Share. The
foregoing limit may be multiplied by two with respect to Awards granted in the
calendar year in which a non-employee Director first joins the Board. 6. Stock
Options. Each Option will be in such form and will contain such terms and
conditions as the Administrator deems appropriate. All Options will be
separately designated Incentive Stock Options or Nonqualified Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for Shares purchased on exercise of each type of
Option. Notwithstanding the foregoing, the Company will have no liability to any
Participant or any other Person if an Option designated as an Incentive Stock
Option fails to qualify as an Incentive Stock Option at any time. The provisions
of separate Options need not be identical, but each Option will include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions: (a) Term and Expiration. The term
during which an Option is exercisable shall be that period determined by the
Administrator as set forth in the applicable Option Agreement, provided that no
Option may be exercisable later than 10 years after the Date of Grant. (b)
Exercise Price. The Exercise Price for each Option will be equal to or greater
than the Fair Market Value on the Date of Grant; provided that an Option granted
under an assumption or substitution for another stock option in a manner
satisfying the provisions of Section 424(a) of the Code, as if the Option was a
statutory stock option, may be granted with an Exercise Price lower than the
Fair Market Value on the Date of Grant. No dividends or dividend equivalents
will be paid on any outstanding Option. 6 Please confirm. This is the limit in
the 2008 Plan, but it may be higher (or different for each type of award). 7
This provision is not required, but is considered a “best practice” in light of
recent shareholder lawsuits claiming excess director compensation.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20014.jpg]
(c) Term and Exercise Price of Incentive Stock Options Granted to Ten Percent
Shareholders. Notwithstanding the foregoing, no Incentive Stock Option granted
to an Employee who owns (or is deemed to own under Section 424(d) of the Code)
more than 10% of the total combined voting power of all classes of stock of the
Company or of any “parent corporation” or “subsidiary corporation” of the
Company, as those terms are defined in Code Sections 424(e) and 424(f),
respectively, may be exercisable later than five years after the Date of Grant
or have an exercise price that is less than 110% of the Fair Market Value on the
Date of Grant. (d) Repricing Prohibited. Except as otherwise provided in Section
13, without the prior approval of the Company’s shareholders: (i) the Exercise
Price of an Option may not be directly or indirectly reduced; (ii) an Option may
not be cancelled in exchange for cash, an Option or SAR with an Exercise Price
or Strike Price that is less than the Exercise Price of the original Option, any
other Award or otherwise; and (iii) the Company may not purchase an Option for
value from a Participant if the current Fair Market Value of the Shares
underlying the Option is lower than the Option’s Exercise Price. (e)
Consideration. The Exercise Price for Shares purchased under an Option will be
paid in cash or by certified or bank check at the time the Option is exercised,
or, to the extent permitted by applicable laws and regulations, in the
Administrator’s sole discretion and on such terms as the Administrator approves:
(i) by delivery (by actual delivery or by attestation) to the Company of
previously-acquired Shares, duly endorsed for transfer to the Company, with a
Fair Market Value on the date of delivery equal to the aggregate Exercise Price
due for the number of Shares being purchased; (ii) if the Common Stock is
readily tradable on an Established Securities Market, by a copy of instructions
directing a broker to sell Shares for which the Option is exercised and to remit
to the Company the aggregate Exercise Price due for the number of Shares being
purchased; (iii) by directing the Company to withhold from transfer the number
of Shares that otherwise would have been delivered by the Company on exercise of
the Option having a Fair Market Value equal to all or part of the aggregate
Exercise Price due on exercise (provided that to the extent such direction would
result in the Company withholding fractional Shares, the number of Shares to be
withheld will be rounded down to the nearest whole and the Participant shall be
required to pay the remainder of the Exercise Price in cash or by certified or
bank check), in which case the Option will be surrendered and cancelled with
respect to the Shares retained as well as the Shares delivered; or (iv) in any
other form of legal consideration that may be acceptable to the Administrator,
including without limitation with a full-recourse promissory note, subject to
any requirements of applicable law that the par value of Shares, if newly
issued, be paid in cash or cash equivalents. The interest rate payable under the
terms of a promissory note will not be less than the minimum rate (if any)
required to avoid the imputation of additional interest under the Code. Subject
to the foregoing, the Administrator (in its sole discretion) will specify the
term, interest rate, amortization requirements (if any) and other provisions of
the note. Unless the Administrator determines otherwise, the holder will be
required to pledge to the Company Shares having an aggregate Fair Market Value
equal to or greater than the principal amount of the loan as security for
payment of the unpaid balance of the loan, which pledge must be evidenced by a
pledge agreement, the terms of which the Administrator will determine, in its
discretion; except that each loan must comply with all applicable laws,
regulations and rules of the Board of



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20015.jpg]
Governors of the Federal Reserve System and any other governmental agency having
jurisdiction. Unless the Administrator determines otherwise, the purchase price
of Shares acquired under an Option that is paid by delivery (or attestation) to
the Company of other Shares acquired, directly or indirectly, from the Company,
will be paid only by Shares that satisfy any requirements necessary to avoid
liability award accounting treatment. Notwithstanding the foregoing, at any time
that the Company is an “issuer” as defined in Section 2 of the Sarbanes-Oxley
Act of 2002, no Director or executive officer (or equivalent thereof) of the
Company or its Affiliates will be permitted to pay any part of the Exercise
Price with a promissory note or in any other form that could be deemed a
prohibited personal loan under Section 13(k) of the Exchange Act. Unless
otherwise provided in the terms of an Award Agreement, payment of the Exercise
Price by a Participant who is an Officer, a Director or otherwise subject to
Section 16 of the Exchange Act, by delivery or attestation to the Company of
other Shares acquired, directly or indirectly, from the Company is subject to
pre-approval by the Administrator, in its sole discretion. The Administrator
will document any such pre-approval in a manner that complies with the
specificity requirements of Rule 16b-3 under the Exchange Act. (f) Vesting. The
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal; provided, however, that no Option
may provide for or permit any portion of the Option to vest sooner than 12
months after the Date of Grant. The Option may be subject to such other terms
and conditions on the time or times when it may be exercised (which may be based
on performance or other criteria) as the Administrator determines to be
appropriate. The vesting provisions of individual Options may vary. The
Administrator may, but will not be required to, provide that no Option may be
exercised for a fraction of a Share. The Administrator may, but will not be
required to, provide for an acceleration of vesting and exercisability in the
terms of the Award Agreement for any Option on the occurrence of the death or
Disability of a Participant or the occurrence of a Change in Control that does
not provide for the continuation, assumption or substitution of the Option by
the Surviving Entity. (g) Incentive Stock Option $100,000 Limitation. To the
extent that the aggregate Fair Market Value of Shares on the Date of Grant with
respect to which Incentive Stock Options are exercisable for the first time by
any Participant during any calendar year (under all plans of the Company and any
“parent corporation” or “subsidiary corporation” of the Company, as those terms
are defined in Code Sections 424(e) and 424(f), respectively) exceeds $100,000,
the Options or portions thereof which exceed that limit (according to the order
in which they were granted) will be treated as Nonqualified Stock Options. (h)
Early Exercise. The Option may, but need not, include a provision whereby the
Participant may elect at any time before the Participant’s Continuous Service
terminates to exercise the Option as to any part or all of the Shares subject to
the Option before the full vesting of the Option. In that case, the Shares
acquired on exercise will be subject to the vesting schedule that otherwise
would apply to determine the exercisability of the Option. Any unvested Shares
so purchased may be subject to any other restriction the Administrator
determines to be appropriate.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20016.jpg]
(i) Employee Transfer, Approved Leave of Absence. For purposes of Incentive
Stock Options, no termination of employment by an Employee will be deemed to
result from either (i) a transfer to the employment of the Company from a
“parent corporation” or “subsidiary corporation” of the Company, as those terms
are defined in Code Sections 424(e) and 424(f), respectively, from the Company
to a parent corporation or subsidiary corporation or from one parent corporation
or subsidiary corporation to another; or (ii) an approved leave of absence for
military service or sickness or for any other purpose approved by the Company,
if the period of leave does not exceed three months or, if longer, the
Employee’s right to re- employment is guaranteed either by a statute or by
contract. (j) Disqualifying Dispositions. Each Participant awarded an Incentive
Stock Option will be required to immediately notify the Company in writing as to
the occurrence of a disqualifying disposition of any Shares acquired by exercise
of the Incentive Stock Option, and the price realized on the disqualifying
disposition of those Shares. A “disqualifying disposition” is any disposition
(including, without limitation, any sale or transfer) before the later of (i)
two years after the Date of Grant of the Incentive Stock Option or (ii) one year
after the issuance of the Shares acquired by exercise of the Incentive Stock
Option. The Company may, if determined by the Administrator and in accordance
with procedures established by the Administrator, retain possession of any
Shares acquired by exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence. 7. Restricted Awards. A Restricted Award is an Award of Restricted
Stock or Restricted Stock Units, which provides that, except as otherwise
provided in Section 16(d)(i) with respect to Permitted Transferees, the
Restricted Award may not be sold, assigned, transferred or otherwise disposed
of, pledged or otherwise encumbered for the period (the “Restricted Period”)
determined by the Administrator. Each Restricted Award will be in such form and
will contain such terms, conditions, and Restricted Periods as the Administrator
determines to be appropriate, including the treatment of dividends or dividend
equivalents, as the case may be. The Administrator in its discretion may provide
for the acceleration of the end of the Restricted Period in the terms of any
Restricted Award upon the death or Disability of a Participant or in the event
of a Change in Control that does not provide for the continuation, assumption or
substitution of the Award by the Surviving Entity. The terms and conditions of
the Restricted Award may change from time to time, and the terms and conditions
of separate Restricted Awards need not be identical, but each Restricted Award
must include (through incorporation of provisions hereof by reference in the
Award Agreement or otherwise) the substance of each of the following provisions:
(a) Payment for Restricted Awards. The purchase price of Shares acquired under a
Restricted Award, if any, will be determined by the Administrator, and may be
stated as cash, property or services rendered or to be rendered to the Company
for its benefit or an Affiliate or for its benefit. Shares acquired in
connection with a Restricted Award may be issued for such consideration, having
a value not less than the par value thereof, as may be determined by the
Administrator. Required consideration for Shares acquired in connection with a
Restricted Award may be paid: (i) in cash at the time of purchase; or (ii) in
any other form of legal consideration that may be acceptable to the
Administrator in its discretion including, without limitation, a recourse
promissory note, property or services that the Administrator determines have a
value at least equal to the purchase price of the Restricted Award.
Notwithstanding the



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20017.jpg]
foregoing, at any time that the Company is an “issuer” as defined in Section 2
of the Sarbanes- Oxley Act of 2002, no Director or executive officer (or
equivalent thereof) of the Company or an Affiliate will be permitted to pay any
portion of the purchase price for Shares acquired under a Restricted Award with
a promissory note or in any other form that could be deemed prohibited personal
loan under Section 13(k) of the Exchange Act. (b) Vesting. The Restricted Award,
and any Shares acquired thereunder, will be subject to a Restricted Period that
specifies a right of repurchase in favor of the Company, or forfeiture where the
consideration was in the form of services, in accordance with a vesting schedule
to be determined by the Administrator; provided, however, that no Award may
provide for or permit any portion of the Award to vest sooner than 12 months
after the Date of Grant. No Restricted Award may be granted that is, in whole or
in part, vested on the Date of Grant and not subject to a Restricted Period. (c)
Lapse of Restrictions. Subject to the Participant’s Continuous Service, on the
expiration or termination of the Restricted Period and the satisfaction of any
other conditions prescribed by the Administrator (including, without limitation,
the Participant’s satisfaction of applicable tax withholding obligations
attributable to the Award), the restrictions applicable to the Restricted Award
will lapse and the number of Shares with respect to which the restrictions have
lapsed will be issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), free of any
restrictions except those that may be imposed by law, the terms of the Plan or
the terms of a Restricted Award, to the Participant or the Participant’s
beneficiary or estate, as the case may be, unless the Restricted Award is
subject to a deferral condition that complies with Section 409A of the Code and
the regulations thereunder as may be allowed or required by the Administrator in
its sole discretion. The Company will not be required to deliver any fractional
Share but will pay, in lieu thereof, the Fair Market Value of the fractional
Share in cash to the Participant or the Participant’s beneficiary or estate, as
the case may be. With respect only to Restricted Stock Units, unless otherwise
subject to a deferral condition that complies with Section 409A of the Code, the
Shares (or cash, as applicable) will be issued and the Participant will be
entitled to the beneficial ownership rights of the Shares not later than (i) the
date that is 2½ months after the end of the Participant’s taxable year (or the
end of the Company’s taxable year, if later) for which the Restricted Period
ends and the Restricted Stock Unit is no longer subject to a substantial risk of
forfeiture, or (ii) such earlier date as may be necessary to avoid application
of Section 409A of the Code to the Award. (d) Shareholder Rights. Unless
otherwise provided by the Administrator in an Award Agreement, the holder of
Shares of Restricted Stock shall be entitled to vote such Shares. Dividends, if
any, paid on Shares of Restricted Stock shall be held in escrow,8 without
interest, until such time as the restrictions lapse on the related Shares of
Restricted Stock. Dividends for Shares of Restricted Stock that are forfeited
shall also be forfeited to the Company. 8 Payment of dividends on restricted
stock before vesting is a negative factor on the ISS scorecard.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20018.jpg]
(e) Dividends on Restricted Stock Units. In the case of Restricted Stock Units,
the Participant will not be entitled to receive dividends or dividend
equivalents unless the Award Agreement specifically provides for such dividends
or dividend equivalents. (f) Delivery of Restricted Stock. Shares of Restricted
Stock will be delivered to the Participant at the Date of Grant either by
book-entry registration or by delivering to the Participant, or a custodian or
escrow agent (including, without limitation, the Company or one or more of its
Employees) designated by the Administrator, a stock certificate or certificates
registered in the name of the Participant. If physical certificates representing
Shares of the Restricted Stock are registered in the name of the Participant,
such certificates must bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Shares. 8. [Performance Awards.9
A Performance Award is an Award that will vest only on the attainment of
specified performance goals, and may consist of Performance Stock or Performance
Stock Units. The Administrator may make Performance Awards independent of or in
connection with the granting of any other Award under the Plan. A Performance
Award may be granted under the Plan to any Participant, including a Participant
who qualifies for awards under other performance plans of the Company. The
Administrator in its sole discretion will determine whether and to whom
Performance Awards will be made, the performance goals applicable under each
Performance Award, the period or periods during which performance is to be
measured, and all other limitations and conditions applicable to Performance
Awards. The Administrator, in its discretion, may rely on the performance goals
and other standards applicable to other performance plans of the Company in
setting the standards for Performance Awards under the Plan. (a) Performance
Goals. (i) A performance goal will be based on a pre-established objective
formula or standard that specifies the manner of determining the number of
Shares under the Performance Award that will be granted or will vest if the
performance goal is attained; provided, however, that no Performance Award may
provide for or permit any portion of the Performance Award to vest sooner than
12 months after the Date of Grant. The Administrator will determine the
performance goal before the time that 25% of the service period has elapsed, but
not later than 90 days after the commencement of the service period to which the
performance goal relates. (ii) Performance goals may be based on one or more of
the following business criteria, which may be applied to a Participant, a
business unit or the Company and its Affiliates: (1) [revenue (net or gross);
(2) revenue growth; (3) sales (net or gross), including growth in sales measured
by product line, territory, facility, customer or customers or other category; 9
Performance Awards are Restricted Awards intended to meet the requirements under
Code section 162(m) for the “performance-based compensation” exemption from the
$1 million annual deduction limitation on compensation paid to the NEOs. If this
deduction limit is not expected to become an issue that Section 8 and all
references to Performance Awards may be removed. (All Awards under the Plan may
use performance vesting.)



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20019.jpg]
(4) earnings (net or gross), including earnings before all or any of interest
expense, taxes, depreciation and amortization (“EBIT,” “EBITA,” or “EBITDA”),
earnings per share or earnings from continuous operations; (5) profits,
including profits before or after taxes or other expenses or adjustments,
maintenance or improvement of profit margins, or profitability of an
identifiable business unit, product line or facility; (6) operating income,
including operating income per share, pre-tax or after-tax income, net cash
provided by operating activities, funds from operations or funds from operations
per share; (7) operating expenses; (8) cash flow, including cash available for
distribution, cash available for distribution per share, improvement in
cash-flow (before or after tax) or free cash flow; (9) working capital and
components thereof, including improvement in capital structure; (10) credit
rating, independent industry rating or assessments; (11) stock price or share
price performance, return on shareholders’ equity or average shareholders’
equity or total shareholders’ return; (12) return on assets, return on capital,
return on invested capital, changes in net assets, enterprise value or economic
value added, net worth, or return on investment before or after the cost of
capital; (13) costs, improvement in the attainment of expense levels, expense
management, capital expenditures, and levels of expense, cost or liability by
category, operating unit, facility or any other delineation; (14) implementation
or completion of critical projects; or (15) strategic plan development and
implementation, closing of corporate transactions.]10 (iii) A performance goal
may be measured over a performance period on a periodic, annual, cumulative or
average basis and may be established on a corporate-wide basis or with respect
to one or more operating units, divisions, subsidiaries, acquired businesses,
minority investments, facilities, partnerships or joint ventures. More than one
performance goal may be incorporated in a performance objective, in which case
achievement with respect to each performance goal may be assessed individually
or in combination with each other. The Administrator may, in connection with the
establishment of performance goals for a performance period, establish a matrix
setting forth the relationship between performance on two or more performance
goals and the amount of the Performance Award payable for that performance
period. The level or levels of performance specified with respect to a
performance goal may be established in absolute terms, as objectives relative to
performance in prior periods, as an objective compared to the performance of one
or more comparable companies or an index covering multiple companies on a per
Share basis, against the performance of the Company as a whole or against
particular entities, segments, operating units or products of the Company, on a
pre-tax or after-tax basis, in tandem with any other performance goal, or
otherwise as the Administrator may determine. The Administrator may, in
connection with the establishment of 10 TBD. Mannatech to confirm, revise or add
business criteria as needed or desired.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20020.jpg]
performance goals for a performance period, specify one or more adjustments to
any of the business criteria specified in Section 8(a)(ii). (iv) Performance
goals will be objective and will otherwise meet the requirements of Section
162(m) of the Code. Performance goals may differ for Performance Awards granted
to any one Participant or to different Participants. A Performance Award to a
Participant who is a Covered Employee or is reasonably anticipated to become a
Covered Employee during the term of the Performance Award will (unless the
Administrator determines otherwise) provide that if the Participant’s Continuous
Service ceases before the end of the performance period for any reason, the
Performance Award will be payable only if the applicable performance objectives
are achieved and to the extent, if any, determined by the Administrator. These
objective performance goals are not required to be based on increases in a
specific business criterion, but may be based on maintaining the status quo or
limiting economic losses. With respect to any Participant who is not a Covered
Employee or expected to become a Covered Employee during the term of the
Performance Award, the Administrator may establish additional objective or
subjective performance goals. (v) The Administrator may provide in any
Performance Award that any evaluation of performance may include or exclude the
effect, if any, on reported financial results of any of the following events
that occurs during a performance period: (1) asset write-downs, (2) litigation
or claim judgments or settlements, (3) changes in tax laws, accounting
principles or other laws or provisions, (4) reorganization or restructuring
programs, including share repurchasing programs, (5) acquisitions or
divestitures, (6) foreign currency exchange translations gains and losses, (7)
revenue or earnings attributable to minority ownership in another entity or (8)
gains and losses that are treated as extraordinary items under Accounting
Standards Codification Topic 225. To the extent such inclusions or exclusions
affect a Performance Award to a Participant who is a Covered Employee or is
reasonably anticipated to become a Covered Employee during the term of the
Performance Award, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility. (b) Satisfaction of
Performance Goals. A Participant will be entitled to receive Shares (as
evidenced either by a stock certificate or by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company) or cash
under a Performance Award only on satisfaction of all conditions specified in
the written instrument evidencing the Performance Award (or in a performance
plan adopted by the Administrator), including, without limitation, the
Participant’s satisfaction of applicable tax withholding obligations
attributable to the Performance Award. With respect only to a Performance Stock
Unit Award, a stock certificate or cash, as applicable, will be issued and
delivered, and the Participant will be entitled to the beneficial ownership
rights of the Shares (if any), not later than (i) the date that is 2½ months
after the end of the Participant’s taxable year (or the end of the Company’s
taxable year, if later) for which the Administrator certifies that the
Performance Stock Unit Award conditions have been satisfied and the Performance
Stock Unit Award is no longer subject to a substantial risk of forfeiture, and
(ii) such earlier date as may be necessary to avoid application of Section 409A
of the Code to the Performance Stock Unit Award. (c) Acceleration, Waiver, Etc.
With respect solely to a Participant who is not (and is not expected to become
during the term of the Performance Award) a Covered Employee, at any



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20021.jpg]
time before the Participant’s termination of Continuous Service, the
Administrator may in its sole discretion, and subject to Section 15, amend or
modify any or all of the goals, restrictions or conditions imposed under a
Performance Award. For any Participant who is, or is expected to become during
the term of a Performance Award, a Covered Employee, no amendment or waiver of
the performance goal will be permitted and no cash payment to be made in respect
of a Performance Award may be accelerated unless the performance goal has been
attained and the amount of the payment is discounted to reasonably reflect the
time value of money. Notwithstanding the foregoing, the Administrator in its
discretion may provide for an acceleration of vesting in the terms of any
Performance Award upon the death or Disability of a Participant or in the event
of a Change in Control that does not provide for the continuation, assumption or
substitution of the Award by the Surviving Entity. (d) Certification. Following
the completion of each performance period, the Administrator will certify in
writing, in accordance with the requirements of Section 162(m) of the Code,
whether the performance objectives and other material terms of a Performance
Award have been achieved or met. Unless the Administrator determines otherwise,
Performance Awards will not be settled until the Administrator has made the
certification specified under this Section 8(d).] 9. Stock Appreciation Rights.
(a) Grant Requirements. A SAR may be granted only if it does not provide for the
deferral of compensation within the meaning of Section 409A of the Code. A SAR
does not provide for a deferral of compensation if: (i) the Strike Price may
never be less than the Fair Market Value on the Date of Grant, (ii) the
compensation payable under the SAR can never be greater than the difference
between the Fair Market Value on the date of exercise and the Strike Price,
(iii) the number of Shares subject to the SAR is fixed on the Date of Grant, and
(iv) the SAR does not include any feature for the deferral of compensation other
than the deferral of recognition of income until the exercise of the right. No
dividends or dividend equivalents may be paid on any outstanding SAR. (b) Strike
Price. The Administrator will determine the Strike Price of a SAR, which in the
case of a SAR granted independent of any Option, will not be less than the Fair
Market Value on the Date of Grant. The Strike Price of a SAR granted in tandem
with an Option will be the Exercise Price of the related Option. A SAR granted
in tandem with an Option will be exercisable only to the same extent as the
related Option, provided that by its terms, such SAR will be exercisable only
when the Fair Market Value exceeds the Strike Price of the SAR. (c) Repricing
Prohibited. Except as otherwise provided in Section 13, without the prior
approval of the Company’s shareholders: (i) the Strike Price of a SAR may not be
directly or indirectly reduced; (ii) a SAR may not be cancelled in exchange for
cash, an Option or SAR with an Exercise Price or Strike Price that is less than
the Strike Price of the original SAR, any other Award or otherwise; and (iii)
the Company may not purchase a SAR for value from a Participant if the current
Fair Market Value is less than the SAR’s Strike Price. (d) Vesting. The SAR will
be subject to a Restricted Period that specifies a forfeiture in accordance with
a vesting schedule to be determined by the Administrator; provided, however,



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20022.jpg]
that no SAR may provide for or permit any portion of the Award to vest sooner
than 12 months after the Date of Grant. The Administrator in its discretion may
provide for an acceleration of vesting in the terms of any SAR upon the death or
Disability of a Participant or in the event of a Change in Control that does not
provide for the continuation, assumption or substitution of the Award by the
Surviving Entity. The Administrator may not grant a SAR that is, in whole or in
part, vested on the Date of Grant and not subject to a Restricted Period. (e)
Exercise and Settlement. On delivery to the Administrator of a written request
to exercise a SAR, the holder will be entitled to receive from the Company, an
amount equal to the product of (i) the excess of the Fair Market Value on the
date of exercise over the Strike Price specified in the Award Agreement,
multiplied by (ii) the number of Shares for which the SAR is being exercised.
Settlement with respect to the exercise of a SAR will be on the date of exercise
and may be made in the form of Shares valued at Fair Market Value on the date of
exercise (with or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Administrator in its sole discretion),
cash or a combination of Shares and cash, as determined by the Administrator in
its sole discretion. (f) Reduction in the Underlying Option Shares. On the
exercise of a SAR granted in tandem with an Option, the number of Shares for
which the related Option is exercisable will be reduced by the number of Shares
for which the SAR has been exercised. The number of Shares for which a tandem
SAR is exercisable will be reduced on any exercise of any related Option by the
number of Shares for which the Option has been exercised. (g) Written Request.
Unless otherwise determined by the Administrator in its sole discretion, SARs
will be settled in Shares. If permitted in the Award Agreement, a Participant
may request that any exercise of a SAR be settled for cash, but a Participant
will not have any right to demand a cash settlement. A request for a cash
settlement may be made only by a written request filed with the Corporate
Secretary of the Company during the period beginning on the third business day
following the date of release for publication by the Company of quarterly or
annual summary statements of earnings and ending on the twelfth business day
following that date. Within 30 days of the receipt by the Company of a written
request to receive cash in full or partial settlement of a SAR or to exercise
the SAR for cash, the Administrator will, in its sole discretion, either consent
to or disapprove, in whole or in part, the written request. A written request to
receive cash in full or partial settlement of a SAR or to exercise a SAR for
cash may provide that, if the Administrator disapproves the written request, the
written request will be treated as an exercise of the SAR for Shares. (h)
Disapproval by Administrator. If the Administrator disapproves in whole or in
part any request by a Participant to receive cash in full or partial settlement
of a SAR or to exercise such Award for cash, the disapproval will not affect the
Participant’s right to exercise the SAR at a later date, to the extent that it
would be otherwise exercisable, or to request a cash form of payment at a later
date, in each case subject to the approval of the Administrator. Additionally,
the disapproval will not affect the Participant’s right to exercise any related
Option.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20023.jpg]
10. Treatment of Awards on Termination of Continuous Service. (a) Unvested
Awards Generally. Unless otherwise provided in an Award Agreement or Service
Agreement, if a Participant’s Continuous Service terminates for any reason, the
Participant will forfeit the unvested portion of any Award acquired in
consideration of services, all unvested Shares held by the Participant as of the
date of termination under the terms of any Award will be forfeited or, if
applicable, may be repurchased by the Company at the lesser of the purchase
price paid by the Participant or the current Fair Market Value, and the
Participant will have no rights with respect to any Award or Shares so forfeited
or repurchased. (b) Options and SARs. (i) Other than for Cause, death or
Disability. Unless otherwise provided in an Award Agreement or Service
Agreement, if a Participant’s Continuous Service is terminated for any reason
other than due to the Participant’s death or Disability or by the Company for
Cause, the Participant may exercise his or her Option or SAR (to the extent
vested and exercisable as of the date of termination) during the period ending
on the earlier of (1) the date that is three months after the termination of the
Participant’s Continuous Service or (2) the expiration of the original term of
the Award as set forth in the Award Agreement. Any unexercised Option or SAR
held by the Participant will automatically terminate at the close of business on
the last day of such period and will thereafter not be exercisable. (ii) For
Cause. If the Participant’s Continuous Service is terminated by the Company or
an Affiliate for Cause, all outstanding Options and SARs (whether or not vested)
will be forfeited and expire as of the beginning of business on the date of
termination. (iii) Participant Death or Disability. Unless otherwise provided in
an Award Agreement or Service Agreement, if a Participant’s Continuous Service
is terminated as a result of the Participant’s death or Disability, the
Participant’s Option or SAR may be exercised (to the extent the Option or SAR
was vested and exercisable as of the date of termination) by the Participant or
the Participant’s estate, designated beneficiary or such other Person who
acquired the right to exercise the Option or SAR by bequest or inheritance, but
only during the period ending on the earlier of the date that is 12 months
following the date of termination or the expiration of the original term of the
Option or SAR as set forth in the Award Agreement. Any unexercised Option or SAR
held by the Participant or such other Person will terminate at the end of such
period. (iv) Extension of Option or SAR Termination Date. An Award Agreement may
provide that if the exercise of an Option or SAR following the termination of
the Participant’s Continuous Service for any reason (other than on the
Participant’s death or Disability or termination by the Company for Cause) would
violate any applicable federal, state or local law, the Option or SAR will
terminate only on the earlier of the expiration of the original term of the
Award or the date that is 30 days after the exercise of the Option or SAR would
no longer violate any applicable federal, state or local law.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20024.jpg]
11. Covenants of the Company. (a) Availability of Shares. During the terms of
the Awards, the Company will keep available at all times the number of Shares
required to satisfy the Awards. (b) Securities Law Compliance. Each Award
Agreement will provide that no Shares may be purchased or sold thereunder unless
and until any then applicable requirements of state, federal or applicable
foreign laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Company will use reasonable
efforts to seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Awards and
to issue and sell Shares on exercise of Awards; however, this undertaking will
not require the Company to register under the Securities Act the Plan, any Award
or any Shares issued or issuable under any Award. If, after reasonable efforts,
the Company is unable to obtain from any such regulatory commission or agency
the authority that counsel for the Company determines to be necessary for the
lawful issuance and sale of Shares under the Plan, the Company will be relieved
from any liability for failure to issue and sell Shares on exercise of any
Awards unless and until that authority is obtained. 12. Company Use of Proceeds
from Shares. Proceeds from the sale of Shares under the Plan will be general
funds of the Company. 13. Adjustments for Changes in Stock. (a) Capitalization
Adjustments. If any change is made in the Common Stock without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of Shares, exchange of
Shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), then (i) the aggregate number of
Shares or class of securities that may be purchased under Awards granted
hereunder, (ii) the aggregate number of Shares or class of securities that may
be purchased under Incentive Stock Options granted hereunder, (iii) the number
or class of securities covered by outstanding Awards, (iv) the maximum number of
Shares with respect to which Options, SARs and Performance Awards may be granted
to any single Employee during any calendar year, and (v) the Exercise Price of
any Option and the Strike Price of any SAR in effect before the change will be
proportionately adjusted by the Administrator to reflect any increase or
decrease in the number of issued Shares or change in the Fair Market Value
resulting from the transaction; provided, that any fractional Shares resulting
from the adjustment will be eliminated by a cash payment. The Administrator will
make these adjustments in a manner that will provide an appropriate adjustment
that neither increases nor decreases the value of the Award as in effect
immediately before the corporate change, and its determination will be final,
binding and conclusive. The conversion of any securities of the Company that are
by their terms convertible will not be treated as a transaction “without receipt
of consideration” by the Company. (b) Dissolution or Liquidation. In the event
of a dissolution or liquidation of the Company, then, subject to Section 13(c),
all outstanding Awards will terminate immediately before the dissolution or
liquidation.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20025.jpg]
(c) Change in Control – Asset Sale, Merger, Consolidation or Reverse Merger.
Unless otherwise provided in an Award Agreement or Service Agreement and to the
extent permitted by applicable law, in the event of a Change in Control, a
dissolution or liquidation of the Company, an exchange of securities or any
corporate separation or division, including, but not limited to, a split-up, a
split-off or a spin-off or a sale, in one or a series of related transactions,
of all or substantially all of the assets of the Company, a merger or
consolidation in which the Company is not the Surviving Entity, or a reverse
merger in which the Company is the Surviving Entity but the Shares outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, then the
Company, to the extent permitted by applicable law, but otherwise in the sole
discretion of the Administrator, may provide for: (i) the continuation of
outstanding Awards by the Company (if the Company is the Surviving Entity); (ii)
the assumption of the Plan and the outstanding Awards by the Surviving Entity or
its parent; (iii) the substitution by the Surviving Entity or its parent of
awards with substantially the same terms (including an award to acquire the same
consideration paid to the shareholders in the transaction described in this
Section 13(c)) for the outstanding Awards and, if appropriate, subject to the
equitable adjustment provisions of Section 13(a); (iv) the cancellation of the
outstanding Awards in consideration for a payment (in the form of securities,
cash or such other consideration and under the same terms and conditions as is
paid to the shareholders in the transaction) equal in value to the Change in
Control Value of vested Awards, or in the case of an outstanding Option or SAR,
the difference between the Change in Control Value and the Exercise Price or
Strike Price for all Shares subject to exercise (i.e., to the extent vested)
under the Option or SAR (subject in each case to withholding as required by
applicable law); or (v) the cancellation of the outstanding Awards without
payment of any consideration. If the Awards would be canceled without
consideration for vested Options or SARs, the Participant will have the right,
exercisable during the 10-day period ending on the later of the fifth day before
the merger or consolidation or 10 days after the Administrator provides the
Participant a notice of cancellation, to exercise the Option or SAR in whole or
in part without regard to any installment exercise provisions in the applicable
Award Agreement. 14. Shareholder Approval. The Plan shall become effective only
if, within 12 months from the date the Plan is adopted by the Board, the Plan is
approved by the affirmative vote of the Company’s shareholders in accordance
with the applicable provisions of the Certificate of Incorporation and Bylaws of
the Company and applicable state law. The Board may, in its sole discretion,
submit any other amendment to the Plan for shareholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers. 15. Amendment
of the Plan and Awards. (a) Plan Amendment. The Board at any time may amend or
terminate the Plan. However, except as provided in Section 13(a) relating to
adjustments on changes in the Common Stock, no amendment will be effective
unless approved by the shareholders of the Company to the extent shareholder
approval is necessary to satisfy any applicable law or any securities exchange
listing requirements. At the time of any amendment, the Board will determine, on
advice from counsel, whether the amendment will be contingent on shareholder
approval.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20026.jpg]
(b) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board determines necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations issued thereunder relating
to Incentive Stock Options or to the nonqualified deferred compensation
provisions of Section 409A of the Code and to bring the Plan and Awards granted
hereunder into compliance therewith. Notwithstanding the foregoing, neither the
Board nor the Company nor any Affiliate will have any liability to any
Participant or any other Person as to (i) any tax consequences expected, but not
realized, by a Participant or any other Person due to the receipt, exercise or
settlement of any Award granted hereunder; or (ii) the failure of any Award to
comply with Section 409A of the Code. (c) Award Amendment. The Administrator at
any time may amend the terms of any one or more Awards. Except as otherwise
permitted under Section 13, unless shareholder approval is obtained: (i) no
amendment or modification may reduce the Exercise Price of any Option or the
Strike Price of any SAR; (ii) the Administrator may not cancel any outstanding
Option or SAR and replace it with a new Option or SAR, another Award or cash, if
doing so would be considered a “repricing” for purposes of the shareholder
approval rules of the applicable securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted; and (iii) the
Administrator may not take any other action that is considered a repricing for
purposes of the shareholder approval rules of the applicable securities exchange
or inter-dealer quotation system on which the Common Stock is listed or quoted.
(d) No Impairment of Rights. No amendment of the Plan or an Award may impair
rights or increase a Participant’s obligations under any Award granted before
the amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing. For the avoidance of doubt, a
cancellation of an Award where the Participant receives a payment equal in value
to the Fair Market Value or the Change in Control Value of the vested Award or,
in the case of a vested Option or SAR, the difference between the Fair Market
Value or the Change in Control Value of the Shares subject to the Award and the
Exercise Price or Strike Price, is not an impairment of the Participant’s rights
or increase in the Participant’s obligations that requires consent of the
Participant. (e) Acceleration of Exercisability and Vesting. The Administrator
will have the power to accelerate the time at which an Award may first be
exercised or the time during which an Award or any part thereof will vest solely
upon the death or Disability of the Participant or in the event of a Change in
Control that does not provide for the continuation, assumption or substitution
of the Award by the Surviving Entity, notwithstanding the provisions in the
Award stating the time at which it may first be exercised or the time during
which it will vest. 16. General Provisions. (a) Shareholder Rights. Except as
provided in Section 13(a) of the Plan or as otherwise provided in an Award
Agreement, no Participant will be considered the holder of, or to have any of
the rights of a holder with respect to, any Shares subject to an Award unless
and until the Participant has satisfied all requirements for exercise, payment
or delivery of the Award, as applicable, under its terms, and no adjustment will
be made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions of other rights for



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20027.jpg]
which the record date is before the date of issue of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). (b) Participation not a Guarantee of Service
Right. Nothing in the Plan or any instrument executed or Award granted pursuant
thereto will confer on any Participant any right to continue to serve the
Company or an Affiliate in the capacity in effect at the time the Award was
granted or will affect the right of the Company or an Affiliate to terminate (i)
the employment of an Employee with or without notice and with or without Cause;
(ii) the service of a Consultant under the terms of the Consultant’s agreement
with the Company or an Affiliate; or (iii) the service of a Director under the
Bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be. (c) Effect of Plan. Neither the adoption of
the Plan nor any action of the Board or the Administrator shall be deemed to
give any Employee, Director or Consultant any right to be granted an Award or
any other rights, except as may be evidenced by an Award Agreement or a Service
Agreement, or any amendment thereto, duly authorized by the Administrator and
executed on behalf of the Company, and then only to the extent and on the terms
and conditions expressly set forth in such Award Agreement or Service Agreement.
The existence of the Plan and the Awards granted hereunder shall not affect in
any way the right of the Board or the shareholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of bonds, debentures, or shares of preferred stock ahead
of or affecting the Common Stock or the rights thereof, the dissolution or
liquidation of the Company or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding. (d) Limits on
Transfer. Each Award will be exercisable during the Participant’s lifetime only
by the Participant, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance will be void and unenforceable against the Company or any Affiliate;
provided that the designation of a beneficiary will not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance. (i)
Notwithstanding the foregoing, the Administrator may, in its sole discretion,
permit a Participant to transfer an Award (other than an Incentive Stock Option)
by gift or domestic relations order, without consideration, to a Permitted
Transferee, subject to such rules as the Administrator may adopt consistent with
any applicable Award Agreement to preserve the purposes of the Plan, on
condition that the Participant first gives the Administrator advance written
notice describing the terms and conditions of the proposed transfer and the
Administrator notifies the Participant in writing that the transfer would comply
with the requirements of the Plan. If the Award Agreement does not provide for
transferability, then the Award will be transferable and exercisable only as
provided in the preceding Section 16(d).



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20028.jpg]
(ii) The terms of an Award transferred in accordance with Section 16(d)(i) will
apply to the Permitted Transferee, and any reference to a Participant in the
Plan or in the Award Agreement will refer to the Permitted Transferee, except
that (1) the Permitted Transferee will not be entitled to transfer the Award
other than by will or the laws of descent and distribution, (2) the Permitted
Transferee is not entitled to exercise a transferred Option unless there is in
effect a registration statement on an appropriate form covering the Shares to be
acquired by the exercise of the Option if the Administrator determines,
consistent with the Award Agreement, that a registration statement is necessary
or appropriate, (3) neither the Administrator nor the Company is required to
provide any notice to a Permitted Transferee, whether or not notice is or would
otherwise have been required to be given to the Participant, and (4) the
consequences of the termination of the Participant’s Continuous Service under
the Plan and the Award Agreement will continue to be applied with respect to the
Participant, including, without limitation, that an Option will be exercisable
by the Permitted Transferee only to the extent, and for such period, specified
in the Plan and the Award Agreement. (e) Investment Assurances. The Company may
require a Participant, as a condition of exercising or acquiring Shares under
any Award, (i) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters or to
employ a purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Award; and (ii) to give
written assurances satisfactory to the Company stating that the Participant is
acquiring Shares subject to the Award for the Participant’s own account and not
with any present intention of selling or otherwise distributing the Shares. The
foregoing requirements, and any assurances given under those requirements, will
be inoperative if (x) the issuance of the Shares on the exercise or acquisition
of Shares under the Award has been registered under a then currently effective
registration statement under the Securities Act; or (y) as to any particular
requirement, a determination is made by counsel for the Company that that
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, on advice of counsel to the Company, place
legends on stock certificates, if any, issued under the Plan as that counsel
considers necessary or appropriate in order to comply with applicable securities
laws, including, but not limited to, legends restricting the transfer of the
Shares. (f) Withholding Obligations. To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Administrator, the
Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Shares under an Award by any one or
combination of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company): (i) cash
payment; (ii) authorizing the Company to withhold a number of Shares from the
Shares otherwise issuable to the Participant as a result of the exercise or
acquisition of Shares under the Award, the Fair Market Value of which does not
exceed either the maximum statutory tax rates in the Participant’s applicable
jurisdictions or the amount of tax required to be withheld by law, and in which
case the Award will be surrendered and cancelled with respect to the number of
Shares retained by the Company (provided that to the extent such direction would
result in the Company withholding fractional Shares, the number of Shares to be
withheld will be rounded down to the nearest whole and the Participant shall be
required to pay the remainder of the



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20029.jpg]
Exercise Price in cash or by certified or bank check); (iii) delivering to the
Company previously owned and unencumbered Shares; or (iv) by execution of a
recourse promissory note by a Participant. Notwithstanding the foregoing, at any
time that the Company is an “issuer” as defined in Section 2 of the
Sarbanes-Oxley Act of 2002, no Director or executive officer (or equivalent
thereof) of the Company or an Affiliate will be permitted to pay any portion of
the tax withholding with respect to any Award with a promissory note or in any
other form that could be deemed prohibited personal loan under Section 13(k) of
the Exchange Act. Unless otherwise provided in the terms of an Award Agreement,
payment of the tax withholding by a Participant who is an Officer, a Director or
otherwise subject to Section 16 of the Exchange Act, by delivering previously
owned and unencumbered Shares or in the form of Share withholding is subject to
pre-approval by the Administrator, in its sole discretion. The Administrator
will document any pre-approval in the case of a Participant who is an Officer or
Director in a manner that complies with the specificity requirements of Rule
16b-3 under the Exchange Act, including the name of the Participant involved in
the transaction, the nature of the transaction, the number of Shares to be
acquired or disposed of by the Participant and the material terms of the Award
involved in the transaction. (g) Other Compensation Arrangements. Nothing
contained in the Plan will prevent the Board from adopting other or additional
compensation arrangements, subject to shareholder approval if shareholder
approval is required; and those arrangements may be either generally applicable
or applicable only in specific cases. (h) Recapitalizations. Each Award
Agreement will contain provisions required to reflect the provisions of Section
13(a). (i) Delivery. Subject to Section 16(j), on exercise of a right granted
under an Award under the Plan, the Company will issue Shares or pay any amounts
due within a reasonable period thereafter. Subject to any statutory or
regulatory obligations the Company may otherwise have, for purposes of the Plan,
30 days will be considered a reasonable period. (j) Government and Other
Regulations. (i) The Company’s obligation to settle Awards in Shares or other
consideration is subject to all applicable laws, rules and regulations, and to
such approvals by governmental agencies as may be required. Notwithstanding any
terms or conditions of any Award to the contrary, the Company will be under no
obligation to offer to sell or to sell, and is prohibited from offering to sell
or selling, any Shares under an Award unless the Shares have been properly
registered for sale under the Securities Act or unless the Company has received
an opinion of counsel, satisfactory to the Company, that the Shares may be
offered or sold without registration pursuant to an available exemption
therefrom and the terms and conditions of that exemption and of all applicable
state securities laws have been fully complied with. The Company will be under
no obligation to register for sale under the Securities Act any of the Shares to
be offered or sold under the Plan. The Administrator is authorized to provide
that all certificates or book entries for Shares or other securities of the
Company or any Affiliate delivered under the Plan will be subject to such stop
transfer orders and other restrictions as the Administrator may consider
advisable under the Plan, the applicable Award Agreement, the federal securities
laws, or the rules, regulations and other requirements of the Securities and



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20030.jpg]
Exchange Commission, any securities exchange or inter-dealer quotation system on
which the Shares or other securities are then listed or quoted and any other
applicable federal, state, local or non-U.S. laws. Notwithstanding any provision
in the Plan to the contrary, the Administrator reserves the right to add any
additional terms or provisions to any Award granted under the Plan that it in
its sole discretion considers necessary or advisable in order that the Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject. (ii) The Administrator may cancel an Award or
any portion thereof if it determines, in its sole discretion, that legal or
contractual restrictions, blockage or other market considerations would make the
Company’s acquisition of Shares from the public markets, the Company’s issuance
of Shares to the Participant, the Participant’s acquisition of Shares from the
Company or the Participant’s sale of Shares to the public markets, illegal,
impracticable or inadvisable. If the Administrator determines to cancel all or
any portion of an Award in accordance with the foregoing, the Company will pay
to the Participant an amount equal to the excess of (1) the aggregate Fair
Market Value of the Shares subject to the Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the Shares
would have been vested or delivered, as applicable), over (2) the aggregate
Exercise Price or Strike Price (in the case of an Option or SAR, respectively)
or any amount payable as a condition of delivery of Shares (in the case of any
other Award). The amount payable will be delivered to the Participant as soon as
practicable following the cancellation of the Award or portion thereof. (k)
Clawback or Recoupment. Notwithstanding any provision in this Plan or any Award
Agreement or Service Agreement to the contrary, Awards granted hereunder will be
subject, to the extent applicable, (i) to any clawback policy adopted by the
Company, and (ii) to the Dodd-Frank Wall Street Reform and Consumer Protection
Act and the Sarbanes–Oxley Act of 2002, each as amended, and rules, regulations
and binding, published guidance thereunder. If the Company would not be eligible
for continued listing, if applicable, under Section 10D(a) of the Exchange Act
unless it adopted policies consistent with Section 10D(b) of the Exchange Act,
then, in accordance with those policies that are so required, any
incentive-based compensation payable to a Participant under this Plan will be
subject to clawback in the circumstances, to the extent, and in the manner,
required by Section 10D(b)(2) of the Exchange Act, as interpreted by rules of
the Securities Exchange Commission. By accepting an Award under this Plan, the
Participant consents to any clawback described under this Section 16(k). (l)
Reliance on Reports. Each member of the Administrator and each member of the
Board will be fully justified in acting or failing to act, as the case may be,
and will not be liable for having so acted or failed to act in good faith, in
reliance on any report made by the independent public accountant of the Company
and its Affiliates or any other information furnished in connection with the
Plan by any agent of the Company or the Administrator or the Board, other than
himself. (m) Foreign Participants. Without amending the Plan, the Administrator
may grant Awards to eligible individuals who are foreign nationals on such terms
and conditions different from those specified in the Plan as may, in the
judgment of the Administrator, be necessary or desirable to foster and promote
achievement of the purposes of the Plan and, in furtherance of such purposes,
the Administrator may make such modifications, amendments, procedures,



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20031.jpg]
subplans and the like as may be necessary or advisable to comply with the
provisions of laws and regulations in other countries or jurisdictions in which
the Company or its Affiliates operate. (n) Other Provisions. The Award
Agreements authorized under the Plan may contain such other provisions not
inconsistent with the Plan, including, without limitation, restrictions on the
exercise of the Awards, as the Administrator may consider advisable. (o)
Cancellation and Rescission of Awards for Detrimental Activity. (i) On exercise,
payment or delivery under an Award, the Administrator will require a Participant
to certify in a manner acceptable to the Company that the Participant has not
engaged in any Detrimental Activity. (ii) Unless the Award Agreement specifies
otherwise, the Administrator will cancel, rescind, suspend, withhold or
otherwise limit or restrict any unexpired, unpaid or deferred Awards at any time
if the Participant engages in any Detrimental Activity. (iii) If a Participant
engages in Detrimental Activity after any exercise, payment or delivery under an
Award, during any period for which any restrictive covenant prohibiting the
activity is applicable to the Participant, that exercise, payment or delivery
will be rescinded within one year thereafter. In the event of any such
rescission, the Participant will be required to pay to the Company the amount of
any gain realized or payment received as a result of the exercise, payment or
delivery, in such manner and on such terms and conditions as may be required by
the Company. The Company will be entitled to set-off against the amount of that
gain any amount owed to the Participant by the Company. (p) Unfunded Plan. The
Plan is intended to constitute an “unfunded” plan for incentive compensation.
With respect to any cash payments not yet made to a Participant pursuant to an
Award, nothing contained in the Plan or any Award gives any such Participant any
rights that are greater than those of a general creditor of the Company. 17.
Market Standoff. Each Award Agreement will provide that, in connection with any
underwritten public offering by the Company of its equity securities, the
Participant agrees not to sell, make any short sale of, loan, hypothecate,
pledge, grant any option for the repurchase of, transfer the economic
consequences of ownership or otherwise dispose or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to
any Shares without the prior written consent of the Company or its underwriters,
for the period from and after the effective date of the registration statement
as may be requested by the Company or the underwriters (the “Market Standoff”).
In order to enforce the Market Standoff, the Company may impose stop-transfer
instructions with respect to the Shares acquired under the Plan until the end of
the applicable standoff period. If there is any change in the number of
outstanding Shares by reason of a stock split, reverse stock split, stock
dividend, recapitalization, combination, reclassification, dissolution or
liquidation of the Company, any corporate separation or division (including, but
not limited to, a split-up, a split-off or a spin-off), a merger or
consolidation; a reverse merger or similar transaction, then any new,
substituted or additional securities that are by reason of the transaction
distributed with respect to any Shares subject to the Market Standoff



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20032.jpg]
or into which the Shares thereby become convertible, will immediately be subject
to the Market Standoff. 18. Effective Date and Term of Plan. (a) Effective Date.
The Plan is effective as of the Effective Date, subject to the approval of the
Plan by the shareholders of the Company, which approval must be within 12 months
before or after the date the Plan is adopted by the Board. (b) Plan Termination
or Suspension. Unless otherwise terminated as provided herein, the Plan will
continue in effect until, and automatically terminate on, [the day before the
10th anniversary of the Boards adoption of the Plan]11 or, if the shareholders
approve an amendment to the Plan that increases the number of Shares available
under the Plan, the day before the 10th anniversary of the date of such
shareholder approval. No Award may be granted under the Plan after that date,
but Awards theretofore granted may extend beyond that date and will continue to
be governed by the terms and conditions of the Plan. The Board may suspend or
terminate the Plan at any earlier date under Section 15. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
19. Choice of Law. The laws of the State of Texas will govern all questions
concerning the construction, validity and interpretation of the Plan, without
regard to that state’s conflict of law rules. 20. Limitation on Liability. The
Company and any Affiliate that is in existence or that hereafter comes into
existence will have no liability to any Participant or to any other Person as to
(a) the non-issuance or sale of Shares due to the Company’s inability to obtain
from any regulatory body having jurisdiction the authority considered by the
Company’s counsel necessary for the lawful issuance and sale of any Shares
hereunder; (b) any tax consequences expected, but not realized, by a Participant
or any other Person due to the receipt, exercise or settlement of any Award
granted hereunder; or (c) the failure of any Award that is determined to be
“nonqualified deferred compensation” to comply with Section 409A of the Code and
the regulations thereunder. 21. Execution. To record the adoption of the Plan by
the Board, the Company has caused its authorized officer to execute the Plan as
of the date specified below. Signature page follows 11 This assumes adoption by
the Board prior to the date of the shareholders meeting.



--------------------------------------------------------------------------------



 
[exhibit101mannatechinc20033.jpg]
IN WITNESS WHEREOF, on authorization of the Board, the undersigned has executed
the Mannatech, Incorporated 2017 Stock Incentive Plan, effective as of the
Effective Date. MANNATECH, INCORPORATED By: ____________________________________
[Name and Title]



--------------------------------------------------------------------------------



 